DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 33 - 41 and the species of Figs. 3D and 4A - 5B in the reply filed on December 23rd, 2020 is acknowledged.

Claim Objections
Claims 49 and 50 are objected to because of the following informalities:
Claims 49 and 50 appear to depend upon themselves. A phone call was made to Kregg Koch on 3/10/2021 to confirm the intended dependencies for claims 49 and 50.  As such, claim 49 is examined as depending on claim 48, and claim 50 is examined as depending on claim 49.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 - 34, 36 - 43, and 47 are rejected under 35 U.S.C. 103 as being obvious over Henley et al. (US 2010/0312202 A1), hereinafter Henley, in view of Armstrong et al. (PCT/US2011/041521), hereinafter Armstrong.

Regarding claim 33, Henley teaches a wound dressing system (Fig. 1; Abstract) comprising a fluidic connector for providing aspiration and irrigation to a wound site, comprising a left and right fluid passage, wherein one of the left and right tubes is configured to provide aspiration to the wound site, and the other of the left and right tubes is configured to provide irrigation fluid to the wound site (Fig. 2, elements 22 and 24; Paragraphs 54).
In an alternate embodiment, Henley also teaches fluid passages (Fig. 17, elements 218 and 220), comprising a top layer and a bottom layer each constructed from a flexible, liquid impermeable material (Paragraph 98), wherein each of the layers has a proximal end and a distal end and elongate portions extending therebetween, and wherein each of the layers has a left edge and a right edge and a center portion therebetween (elements 222, 224, and 226); a left seal extending along the length of the left edges of the top and bottom layers, a right seal 
While said left and right fluid passages are described as input and output channels, Henley does not explicitly disclose said fluid passages being for aspiration and irrigation. However, Henley does teach that the claimed structure (that is, fluid passages formed from flexible layers of impermeable material sealed to one another to form channels), is equivalent to other suitable mechanisms, including tubes (Paragraph 99 indicates how flow tubes and tube portions can be replaced with pathways formed in flexible sheets, analogous to the claimed arrangement of layers and seals).
Thus, Henley demonstrates that fluid channels formed from selectively sealed flexible sheets is an equivalent structure to the tubes initially disclosed in Henley (i.e. the aspiration and irrigation tubes). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible tubes of Henley that comprises the aspiration and irrigation portions of the fluidic connector with the sealed sheets of material. Doing so would predictably allow for analogous removal of exudate (through the aspiration channel) and supply of medical fluid (through the irrigation channel).
As such, Henley teaches a fluidic connector for providing aspiration and irrigation to a wound site, comprising a top layer and a bottom layer each constructed from a flexible, liquid impermeable material, wherein each of the layers has a proximal end and a distal end and 
However, Henley still does not teach one or more openings in the bottom layer at or near a distal end of the left and right fluid passages and at least one applicator portion attached to or integral with the bottom layer; and wherein each of the left and right fluid passages comprises a flexible, elongate spacer material between the top and bottom layers.
Henley does teach there being openings at the distal end of the fluidic connector (Paragraph 13), and maintain said holes would inherently be necessary to establish fluid communication with the aspiration and irrigation channels. However, Henley does not necessarily teach said openings being on the bottom layer of the channels.
In the same field of endeavor, Armstrong teaches a fluidic connector (Fig. 2J; Paragraph 56), comprising a fluid passage formed from a top and bottom layer sealed together (Paragraph 57). Armstrong further teaches the fluid passage comprising an applicator portion (element 5520), as well as holes in the bottom layer of the channel (element 5518; Paragraph 60).

Armstrong also teaches said fluidic connector comprising a flexible, elongate spacer material between the flexible impermeable layers defining the fluid channel (Fig. 2J, elements 5512 and 5516; Paragraphs 58 - 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid passages (i.e. both the irrigation and delivery passages) of Henley to comprise the flexible, elongate spacer material between the top and bottom layers as taught by Armstrong. Doing so would predictably allow for analogous delivery of irrigation and removal of exudate. Further, doing so would improve fluid transport and transmitting negative pressure, as recognized by Armstrong (Paragraph 59).

Regarding claim 34, Henley teaches a wound dressing system (Fig. 1; Abstract) comprising a fluidic connector for providing aspiration and irrigation to a wound site, 
Henley does not explicitly teach each of the fluid passages containing an elongate spacer material and at least one applicator portion at the distal end.
In the same field of endeavor, Armstrong teaches a fluidic connector (Fig. 2J; Paragraph 56), comprising a fluid passage formed from a top and bottom layer sealed together (Paragraph 57). Armstrong further teaches the fluid passage comprising an applicator portion (element 5520) and said fluidic connector comprising a flexible, elongate spacer material between the flexible impermeable layers defining the fluid channel (Fig. 2J, elements 5512 and 5516; Paragraphs 58 - 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Henley to comprise the applicator of Armstrong. Doing so would predictably allow for analogous fluid communication with the wound and would allow for the fluidic connector to be attached after the wound has been prepared (recognized in Paragraph 56 of Armstrong).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid passages (i.e. both the irrigation and delivery passages) of Henley to comprise the flexible, elongate spacer material 

Regarding claim 36, the combination of Henley and Armstrong substantially disclose the invention as claimed.
In an alternate embodiment, Henley also teaches fluid passages (Fig. 17, elements 218 and 220), comprising a top layer and a bottom layer each constructed from a flexible, liquid impermeable material (Paragraph 98), wherein each of the layers has a proximal end and a distal end and elongate portions extending therebetween, and wherein each of the layers has a left edge and a right edge and a center portion therebetween (elements 222, 224, and 226); a left seal extending along the length of the left edges of the top and bottom layers, a right seal extending along the length of the right edges, and a middle seal extending along at least a portion of the length of the center portions of the top and bottom layers (Paragraph 98), a first fluid passage defined between the top and bottom layers, further defined by the left seal and the middle seal; and a second fluid passage between the top and bottom layers, further defined by the middle seal and the right seal (elements 218 and 220; Paragraph 98).
While said left and right fluid passages are described as input and output channels, Henley does not explicitly disclose said fluid passages being for aspiration and irrigation. However, Henley does teach that the claimed structure (that is, fluid passages formed from flexible layers of impermeable material sealed to one another to form channels), is equivalent to other suitable mechanisms, including tubes (Paragraph 99 indicates how flow tubes and tube 
Thus, Henley demonstrates that fluid channels formed from selectively sealed flexible sheets is an equivalent structure to the tubes initially disclosed in Henley (i.e. the aspiration and irrigation tubes). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible tubes of Henley that comprises the aspiration and irrigation portions of the fluidic connector with the sealed sheets of material. Doing so would predictably allow for analogous removal of exudate (through the aspiration channel) and supply of medical fluid (through the irrigation channel).

Regarding claim 38, the combination of Henley and Armstrong substantially disclose the invention as claimed, including a fluidic connector according to claim 33.
Henley further teaches a sealing membrane for covering the wound (Paragraphs 8 and 53) as well as wound filler adapted to be positioned in the wound (Paragraphs 6 and 7; Although not relied upon, this limitation is also found in Paragraph 53 of Armstrong).
Henley does not explicitly disclose an opening in the sealing membrane.
Armstrong further teaches an opening in the sealing membrane (Fig. 2A, elements 5535 and 5531). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drape of Henley to comprise at least one opening as taught by Armstrong. Doing so would allow for fluid communication through the drape and would be used in conjunction with the applicator portion, thus providing the same advantages as the applicator portion as set forth above.

Regarding claim 39, the combination of Henley and Armstrong substantially disclose the invention as claimed. Henley further teaches a source of negative pressure configured to be in fluid communication with one of the fluid passages (Fig. 1, element 19) and a source of irrigation fluid configured to be in fluid communication with the other of the fluid passages (Fig. 1, element 15; Paragraphs 51 and 53).

Regarding claim 40, the combination of Henley and Armstrong substantially disclose the invention as claimed, including the fluidic connector of claim 34.
Henley further teaches a sealing membrane for covering the wound (Paragraphs 8 and 53) as well as wound filler adapted to be positioned in the wound (Paragraphs 6 and 7; Although not relied upon, this limitation is also found in Paragraph 53 of Armstrong).
Henley does not explicitly disclose an opening in the sealing membrane.
Armstrong further teaches an opening in the sealing membrane (Fig. 2A, elements 5535 and 5531). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drape of Henley to comprise at least one opening as taught by Armstrong. Doing so would allow for fluid communication through the drape and would be used in conjunction with the applicator portion, thus providing the same advantages as the applicator portion as set forth above.

Regarding claim 41, the combination of Henley and Armstrong substantially disclose the invention as claimed. Henley further teaches a source of negative pressure configured to be in 

Regarding claim 42, the combination of Henley and Armstrong substantially disclose the invention as claimed. Henley further teaches a source of negative pressure configured to be in fluid communication with one of the fluid passages (Fig. 1, element 19) and a waste collection canister (Fig. 3, element 95; Paragraphs 51 and 79 indicates collection of wound drainage and waste receptacle).

Regarding claim 43, the combination of Henley and Armstrong substantially disclose the invention as claimed a source of irrigation fluid configured to be in fluid communication with the other of the fluid passages (Fig. 1, element 15; Paragraphs 51 and 53), and an irrigation conduit configured to connect to one of the left and right fluid passages (Fig. 2, elements 32 and 30; Paragraph 56).

Regarding claim 47, the combination of Henley and Armstrong substantially disclose the invention as claimed. Henley further teaches a source of negative pressure configured to be in fluid communication with one of the fluid passages (Fig. 1, element 19) and a waste collection canister configured to connect to the first fluid passage (Fig. 3, element 95; Paragraphs 51 and 79 indicates collection of wound drainage and waste receptacle).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Henley and Armstrong as applied to claim 1 above, and further in view of Blott et al. (US 2011/0213319 A1), hereinafter Blott.

Regarding claim 35, the combination of Henley and Armstrong substantially discloses the invention as claimed.
They do not explicitly teach the first fluid passage and second fluid passage are separated at the distal end, each fluid passage being connected to a separate applicator portion.
In the same field of endeavor, Blott teaches a wound dressing apparatus (Fig. 1; Abstract) comprising a first fluid passage and second fluid passage being separated at a distal end (Figs. 4a - 4b; elements 46 and 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Henley and Armstrong to separate the fluid passages at a distal end such that they enter the wound dressing at different locations. Doing so would predictably allow analogous delivery of irrigation fluid and removal of wound exudate with the added benefit of promoting circulation within the wound. Further, doing so would be within ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, separating the distal ends of the first and second fluid passages (i.e. changing the location where they enter the wound), does not change their fundamental function of establishing fluid communication with the wound.

Further, doing so would be within ordinary skill in the art since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the applicator performs the same function, and provides the same benefit to each of the distal ends of the first and second fluid passages, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art.

 Claims 44 - 46 and 48 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over Henley and Armstrong as applied to claim1 above, and further in view of Stevenson et al. (US 2010/0069885 A1), hereinafter Stevenson .

Regarding claim 44, the combination of Henley and Armstrong substantially discloses the invention as claimed. They do not explicitly teach a manifold in communication with one of the left and right fluid passages configured to provide irrigation fluid to the wound site, the manifold having a lower surface and being adapted to deliver irrigation fluid across a larger 
In the same field of endeavor, Stevenson teaches a wound dressing (Fig. 1; Abstract) comprising a manifold (Fig. 4; Paragraph 55) having a lower surface (inherent) and being adapted to deliver irrigation fluid across a larger area than a distal end of the one of the left and right fluid passages configured to provide irrigation fluid to the wound site (see Paragraph 31 which defines manifolds as” a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids”; further, the manifold is substantially larger than the applicator portion 314, and thus would inherently be capable of delivering fluids across a larger area than a distal end of one of the left and right fluid passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Henley and Armstrong to comprise the manifold of Stevenson. Doing so would predictably result in delivering irrigation fluid across a larger area than a distal end of one of the fluid passages would aid in delivering irrigation fluid to the wound (recognized in Paragraph 31 of Stevenson).

Regarding claim 45, the combination of Henley, Armstrong, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches the manifold comprising a plurality of radially extending arms (Fig. 4, elements 302 and 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Henley 

Regarding claim 46, the combination of Henley, Armstrong, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches further teaches the manifold comprising an encapsulating envelope comprising fenestrations (i.e. irrigation orifices; Fig. 4, element 308; Paragraph 56; although the lower surface is not shown, as the envelope surrounds the manifold, the orifices would also be on the lower surface; also see Fig. 1, element 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Henley, Armstrong, and Stevenson to specifically comprise the irrigation orifices of Stevenson. Doing so would allow for additional fluid communication with the manifold while allowing for use with a non-adherent film (see Paragraphs 37 and 38 of Stevenson).

Regarding claim 48, the combination of Henley, Armstrong, and Stevenson substantially discloses the invention as claimed.
In the same field of endeavor, Stevenson teaches a wound dressing (Fig. 1; Abstract) comprising a manifold (Fig. 4; Paragraph 55) having a lower surface (inherent) and being adapted to deliver irrigation fluid across a larger area than a distal end of the one of the left and  a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids”; further, the manifold is substantially larger than the applicator portion 314, and thus would inherently be capable of delivering fluids across a larger area than a distal end of one of the left and right fluid passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Henley and Armstrong to comprise the manifold of Stevenson. Doing so would predictably result in delivering irrigation fluid across a larger area than a distal end of one of the fluid passages would aid in delivering irrigation fluid to the wound (recognized in Paragraph 31 of Stevenson).

Regarding claim 49, the combination of Henley, Armstrong, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches the manifold comprising a plurality of radially extending arms (Fig. 4, elements 302 and 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Henley and Armstrong to comprise the manifold of Stevenson including the plurality of radially extending arms. Doing so would predictably result in delivering irrigation fluid across a larger area than a distal end of one of the fluid passages would aid in delivering irrigation fluid to the wound (recognized in Paragraph 31 of Stevenson).


Stevenson further teaches further teaches the manifold comprising an encapsulating envelope comprising fenestrations (i.e. irrigation orifices; Fig. 4, element 308; Paragraph 56; although the lower surface is not shown, as the envelope surrounds the manifold, the orifices would also be on the lower surface; also see Fig. 1, element 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Henley, Armstrong, and Stevenson to specifically comprise the irrigation orifices of Stevenson. Doing so would allow for additional fluid communication with the manifold while allowing for use with a non-adherent film (see Paragraphs 37 and 38 of Stevenson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blott et al. (US 2009/0012483 A1) teaches a wound dressing in which a first and second fluid passage are separated at a distal end (Figs. 4a and 4b) which also comprises a manifold with radially extending arms (Figs. 18a - 18b)
Jones et al. (US 2010/0016767 A1) teaches a wound dressing comprising side-by-side fluid conduits (Fig. 4)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781